DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed April 28, 2021.  Claims 1 and 19 have been amended.  Claims 1-20 are currently pending and have been examined in the application.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recite the limitation “wherein training the machine learning model generates a trained machine learning model implemented by a machine including at least one processor third- party analytics service receives, from a consumer-facing application, a user query submitted via a virtual assistant interface”.  It does not describe that the machine learning model generates a trained machine learning model implemented by a machine including at least one processor receiving, by a third-party analytics service from the first consumer-facing application, a user query.  This is directed to impermissible new matter.  Claims 2-18 by being dependents of claim 1 are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a non-transitory machine readable media, which is a statutory category of invention.

using a set of labeled training data comprising (a) a plurality of phrases corresponding to sales offers made to users and (b) sales conversion outcomes associated, respectively, with the plurality of phrases; applying, the user query to obtain a recommended phrase to use in a response to the user query, wherein the recommended phrase is:(a) based on one or more of the plurality of phrases used to train the machine learning model, (b) responsive to the user query, and (c) based on a likelihood of achieving a sales objective; transmitting, the recommended phrase, wherein the recommended phrase to supply the response to user query.  These limitations, comprise commercial interactions including marketing or sales activities, behaviors, and business relations; as well as managing personal behavior including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to insignificant extra-solution activity and describing how to generally “apply” the abstract concept in a computer environment.  In particular the claim recites the additional elements receiving, by a third-party analytics service from the first consumer-facing application, a user query submitted by a first user of the first consumer-facing application via a virtual assistant interface.  This amounts to insignificant extra-solution activity because such activity is necessary data gathering.  See MPEP 2106.05(g).  Additionally, the limitations referring to training a machine learning model, of a first consumer-facing application, of a first consumer-facing application, wherein training the machine learning model generates a trained machine learning model implemented by a machine including at least one processor; by the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution activity and instructions to apply the abstract idea on a computer.  Viewing these limitations individually, the receiving, by a third-party analytics service from the first consumer-facing application, a user query submitted by a first user of the first consumer-facing application via a virtual assistant interface is used only for data gathering.  Furthermore, ‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Additionally, it is well understood and conventional to use labeled training data to train a machine learning model.  See at least Byers et al. (US 20180183660 A1); Deschacht et al. (US 20110119050 A1); Cheng (US 10929392 B1); Sawant et al. (US 10110738 B1); Packer et al. (US 20160239568 A1); Jaidka et al. (US 20170270544 A1); Williams et al. (US 20160196820 A1). 
	Moreover, the limitations generically referring to a machine learning model, a consumer-facing application, at least one processor; third-party analytics service, and a virtual assistant interface, also, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing known computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-18 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Regarding the 35 U.S.C. § 101 rejection, Applicant's arguments that the amended claims in view of Core Wireless represent a clear example of a specific improvement over prior display systems.  The Examiner agrees.  The representative claim is directed to abstract ideas grouped under Certain Methods of Organizing Human Activity and Mental Processed, which uses machine learning in applying the abstract ideas.  Basic machine learning is in essence an algorithm used for making decisions with minimal human intervention, and as such is a function that can be performed by a human mentally and/or with pen and paper but for the use of a computer.
	Applicant offers 3 patents that “includes claims directed to machine learning concepts, and have been found by their respective examiner to be novel and non-obvious, in addition to reciting patentable subject matter.”  However, they have no effect on the current 101 eligibility analysis.  As a first matter, each application is examined according to its own claimed limitations to determine eligibility.  Furthermore, these patents have different fact patterns and different claim sets and are therefore not analogous nor bear any relevance to the instant application.  Moreover, these patents were not found eligible based on merely applying machine learning.
	Applicant submits that claim 1 is not directed to a judicial exception (pp 10-12).  The Examiner respectfully disagrees.  The claim is directed to Certain Methods of Organizing Human Activity, because it entails commercial interactions including marketing or sales 
	Applicant contends that like Enfish, claim 1 is not directed to an abstract idea because it is directed to a specific implementation of a solution to a problem in the software arts.  The Examiner respectfully.  In Enfish, the Court found the claims were not directed to an abstract idea because they provided for the creation of a whole new database structure that did not function as previous databases, and thus were directed to an improvement of an existing technology.  The Court further emphasized that the specification taught specific technical benefits over conventional databases.  Contrary to Enfish, the instant claimed invention includes an abstract idea (see 101 analysis above), and the claims are not directed to an improvement to computer functionality but rather to addressing an entrepreneurial problem based on generalized steps to be performed on a computer using known computer activity.  As attested by Applicant’s specification stating that “a company that develops a software application may subscribe to a third-party analytics service to obtain additional insights into the data received and/or generated by the software application. Many different third-party analytics services exist.” [0007].  Applicant’s recited technique of providing data from a third-party service to a computer 
	Applicant argues that claim 1 recites additional elements that integrate the judicial exception into a practical application of that exception (pp 12-13).  The Examiner respectfully disagrees.  That the claim recites a specific manner of integrating a third-party analytics service with a virtual-assistant enabled applications, is not an improvement over prior systems.  The integration of a third party service is to recommend sale offers/objectives and is not directed to improving a computer or any other technical field.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Nevertheless, because a claim discloses a specific manner to a particular problem does not automatically render it patent eligible. See Bilski v. Kappos, 561 U.S. 593, 599–601 (2010) (concluding that claims fell outside § 101 notwithstanding the fact that they disclosed a very specific method of hedging against price increases); Parker v. Flook, 437 U.S. 584, 593 (1978) (rejecting the argument “that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101”); and Alice v. CLS Bank, 134 S. Ct. 2347, 2358–60 (2014) (claims fell outside of 35 U.S.C. 101 even though they described a very specific method for conducting intermediated settlement).  
	Applicant submits that claim 1 is significantly more because it recites techniques that are not well-understood, routine, conventional activity (pp 14-16).  The Examiner respectfully disagrees.  The claim does not recite any additional elements that amount to significantly more than the abstract idea.  Using machine learning to generate data/phrases amounts to using an algorithm to implement the abstract idea via computing components, which is used to solve an entrepreneurial problem rather than a technological.  Even still, if Applicant’s proffered invention recites non-routine, unconventional, not well understood abstract ideas it is still ineligible, as Flook, 437 U.S. at 591-92, (1978), the laws of nature in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 73-74, 101 USPQ2d 1961, 1968 (2012), and the isolated DNA in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1978 (2013) were all novel, but were considered by the Supreme Court to be judicial exceptions. 
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).